DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20, 22 and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogihara et al. (“Electrocatalytic Activity of Co-4,4′dimethyl-2,2′-bipyridine Supported on Ketjenblack for Reduction of CO2 to CO Using PEM Reactor”, Electrocatalysis, 2018), hereinafter Ogihara ’18; claims 12-13 and 20 evidenced by Ogihara et al. (“The Active Center of Co–N–C Electrocatalysts for the Selective Reduction of CO2 to CO Using a Nafion-H Electrolyte in the Gas Phase”, ACS Omega, 2020), hereinafter Ogihara ‘20.
Regarding claim 1, Ogihara ’18 discloses a catalyst obtained by sintering a mixture comprising a metal derivative, a nitrogen-containing derivative, and a carbon compound (see e.g. Page 221, Col. 1, under “Preparation of Co-dmbpy/KB Electrocatalyst”, lines 1-14, heat treatment of mixture of Co(NO3)2·6H2O, 4,4′-dimethyl-2,2′- bipyridine, and Ketjenblack).
Regarding claim 2, Ogihara ’18 discloses the mixture comprising a pyridine derivative as the nitrogen-containing derivative (see e.g. Page 221, Col. 1, under “Preparation of Co-dmbpy/KB Electrocatalyst”, lines 3-4, 4,4′-dimethyl-2,2′- bipyridine).
Regarding claim 3, Ogihara ’18 discloses a molar ratio of a nitrogen-containing aromatic ring of the nitrogen-containing derivative to a metal element of the metal derivative in the mixture being 2, 4, 6, 10 or 16 (see e.g. Fig. 1, dmbpy/Co molar ratios of 1, 2, 3, 5 and 8, with two nitrogen-containing aromatic rings per dmbpy; Page 221, Col. 1, under “Preparation of Co-dmbpy/KB Electrocatalyst”, lines 5-6).
Regarding claim 4, Ogihara ’18 discloses the content of a metal derived from the metal derivative in the mixture being 1, 2, 3 or 5 mass% (see e.g. Page 223, Col. 1, bottom paragraph, lines 18-19).
Regarding claim 5, Ogihara ’18 discloses a metal element in the metal derivative being a metal element of Group 9 (see e.g. Page 221, Col. 1, under “Preparation of Co-dmbpy/KB Electrocatalyst”, line 4, Co).
Regarding claim 6, Ogihara ’18 discloses the metal element being Co (see e.g. Page 221, Col. 1, under “Preparation of Co-dmbpy/KB Electrocatalyst”, line 4).
Regarding claim 7, Ogihara ’18 discloses the nitrogen containing derivative being a bipyridine derivative (see e.g. Page 221, Col. 1, under “Preparation of Co-dmbpy/KB Electrocatalyst”, lines 3-4, 4,4′-dimethyl-2,2′- bipyridine).
Regarding claim 8, Ogihara ’18 discloses the carbon compound being carbon black (see e.g. Page 221, Col. 1, under “Preparation of Co-dmbpy/KB Electrocatalyst”, lines 6-7, Ketjenblack).
Regarding claim 9, Ogihara ’18 discloses the catalyst being a catalyst for carbon dioxide reduction (see e.g. Abstract).
Regarding claim 10, Ogihara ’18 discloses a method for producing a catalyst, comprising sintering a mixture comprising a metal derivative, a nitrogen-containing derivative and a carbon compound to obtain a catalyst (see e.g. Page 221, Col. 1, under “Preparation of Co-dmbpy/KB Electrocatalyst”, lines 1-14, heat treatment of mixture of Co(NO3)2·6H2O, 4,4′-dimethyl-2,2′- bipyridine, and Ketjenblack). 
Regarding claim 11, Ogihara ’18 discloses the mixture being sintered at 299.85°C or 399.85°C (see e.g. Page 221, Col. 1, under “Preparation of Co-dmbpy/KB Electrocatalyst”, lines 13-14, 573 or 673 K, equal to 299.85 or 399.85°C).
Regarding claim 12, Ogihara ’18 discloses a catalyst comprising a cobalt oxide, a nitrogen containing part and a carbon support part (see e.g. Page 221, Col. 1, under “Preparation of Co-dmbpy/KB Electrocatalyst”, lines 1-3 and 13-14, Co-4,4’-dmbpy/KB electrocatalyst produced by heat treatment at 673 K; which is evidenced by Ogihara ’20 to comprise cobalt oxide, see e.g. Page 19459, Col. 2, lines 19-21), wherein the cobalt oxide and the nitrogen-containing part are supported on the carbon-support part (see e.g. Page 220, Col. 2, bottom paragraph, lines 1-3). 
Regarding claim 13, Ogihara ’18 discloses the catalyst comprising CoO as the cobalt oxide (see e.g. Page 221, Col. 1, under “Preparation of Co-dmbpy/KB Electrocatalyst”, lines 1-3 and 13-14, Co-4,4’-dmbpy/KB electrocatalyst produced by heat treatment at 673 K; which is evidenced by Ogihara ’20 to comprise CoO, see e.g. Page 19459, Col. 2, lines 19-21) and comprises a pyridine ring structure as the nitrogen-containing part (see e.g. Page 221, Col. 1, under “Preparation of Co-dmbpy/KB Electrocatalyst”, lines 3-4, 4,4′-dimethyl-2,2′- bipyridine).
Regarding claim 14, Ogihara ’18 discloses the nitrogen containing part being a pyridine ring structure (see e.g. Page 221, Col. 1, under “Preparation of Co-dmbpy/KB Electrocatalyst”, lines 3-4, 4,4′-dimethyl-2,2′- bipyridine).
Regarding claim 15, Ogihara ’18 discloses the catalyst being obtained by heat-treating a mixture comprising a cobalt salt, a nitrogen-containing derivative and a carbon compound (see e.g. Page 221, Col. 1, under “Preparation of Co-dmbpy/KB Electrocatalyst”, lines 1-14, heat treatment of mixture of Co(NO3)2·6H2O, 4,4′-dimethyl-2,2′- bipyridine, and Ketjenblack). 
Regarding claim 16, Ogihara ’18 discloses the catalyst being obtained by heat-treating the mixture at 399.85°C (see e.g. Page 221, Col. 1, under “Preparation of Co-dmbpy/KB Electrocatalyst”, lines 13-14, 673 K, equal to 399.85°C).
Regarding claim 17, Ogihara ’18 discloses an electrode comprising the catalyst according to claim 1 (see e.g. Page 221, connecting paragraph of Cols. 1-2, lines 1-3), and an electrode base material to which the electrode is attached (see e.g. Page 221, connecting paragraph of Cols. 1-2, lines 5-8).
Regarding claim 18, Ogihara ’18 discloses a laminated assembly comprising a first electrode, an ion exchange membrane and a second electrode in the order presented, wherein the first electrode is the electrode according to claim 17 (see e.g. Page 221, Col. 1, lines 4-6).
Regarding claim 19, Ogihara ’18 discloses the first electrode comprising the catalyst and a catalyst additive (see e.g. Page 221, connecting paragraph of Cols. 1-2, lines 1-4, Co-dmbpy/KB and Nafion), and the ion exchange membrane being a cation exchange membrane and the catalyst additive being a cation conducting compound (see e.g. Page 221, Col. 1, bottom paragraph, line 4, and Col. 2, line 5, Nafion in catalyst ink and as membrane, Nafion being one of the exemplified cation exchange membranes/cation conducting compounds in paragraphs 0051 and 0083 of the instant specification).
Regarding claim 20, Ogihara ’18 discloses a laminated assembly comprising a first electrode, an ion exchange membrane and a second electrode in the order presented (see e.g. Page 221, Col. 1, lines 4-6), wherein the first electrode comprises a catalyst containing a metal-nitrogen element bond (see e.g. Page 221, Col. 1, under “Preparation of Co-dmbpy/KB Electrocatalyst”, lines 1-3 and 13-14, Co-4,4’-dmbpy/KB heat treated at 673 K which comprises a Co—N bond, as evidenced by Ogihara ’20, see e.g. Fig. 9 and Page 19457, Col. 2, 2nd paragraph, lines 1-5), and a catalyst additive (see e.g. Page 221, connecting paragraph of Cols. 1-2, lines 1-4, Co-dmbpy/KB and Nafion), and the ion exchange membrane is a cation exchange membrane and the catalyst additive is a cation conducting compound (see e.g. Page 221, Col. 1, bottom paragraph, line 4, and Col. 2, line 5, Nafion in catalyst ink and as membrane, Nafion being one of the exemplified cation exchange membranes/cation conducting compounds in paragraphs 0051 and 0083 of the instant specification).
Regarding claim 22, Ogihara ’18 discloses the ion exchange membrane being a cation exchange membrane, and the catalyst additive being a compound having a sulfonyl group (see e.g. Page 221, Col. 1, bottom paragraph, line 4, and Col. 2, line 5, Nafion in catalyst ink and as membrane, Nafion being one of the exemplified cation exchange membranes/cation conducting compounds having a sulfonyl group in paragraphs 0051 and 0083 of the instant specification).
Regarding claim 24, Ogihara ’18 discloses the first electrode comprising an electrode base material (see e.g. Page 221, connecting paragraph of Cols. 1-2, lines 5-8), a catalyst composition comprising the catalyst and the catalyst additive being held by the electrode base material in the first electrode (see e.g. Page 221, connecting paragraph of Cols. 1-2, lines 2-8), and a content of the catalyst additive in the catalyst composition being 50 mass% (see e.g. Page 221, Col. 1, bottom paragraph, lines 3-4, 10 mg of Co-dmbpy/KB and 100 µL of 10wt% Nafion aqueous solution, which has a density of ~1 g/mL, equal to a solution weight of 100 mg, 10% of which is 10 mg of Nafion).
Regarding claim 25, Ogihara ’18 discloses a carbon dioxide reduction apparatus comprising the catalyst according to claim 1 (see e.g. Abstract and Page 221, Col. 2, lines 7-14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara ’18 in view of Kuhl et al. (U.S. 2019/0226103), hereinafter Kuhl.
Regarding claim 21, Ogihara ’18 teaches all the elements of the assembly of claim 19 as stated above. Ogihara ’18 further teaches the second electrode comprising a second catalyst and a catalyst additive (see Page 221, Col.1, under “Fabrication of Membrane Electrode Assembly”, lines 11-13, Pt/KB catalyst with VGCF and PTFE), and the ion exchange membrane being a cation exchange membrane (see e.g. Page 221, Col. 2, lines 4-5, Nafion membrane, Nafion being one of the exemplified cation exchange membranes in paragraph 0051 of the instant specification). Ogihara ’18 does not teach the catalyst additive in the second electrode being a cation conducting compound, instead teaching it being a mixture of VGCF and PTFE (see Page 221, Col.1, under “Fabrication of Membrane Electrode Assembly”, lines 11-13). 
Ogihara ’18 does teach that, for the cathode, preparation by a coating method using an ink comprising the catalyst and Nafion, a cation conducting compound, instead of by mixing with VGCF and PTFE allows for enhanced utilization efficiency of the electrocatalyst due to localization of the electrocatalyst on the interface with the membrane (see e.g. Page 221, connecting paragraph of Cols. 1-2, and connecting paragraph of Pages 223-224, lines 4-12 and 33-35).
Kuhl teaches an electrochemical reactor for generating carbon containing products (CCPs) such as CO and/or hydrogen from a carbon dioxide input (see e.g. Paragraph 0014), comprising a cathode, a polymer electrolyte membrane and an anode (see e.g. Figs. 2A-2B), wherein the cathode and the anode each comprise a respective reduction or oxidation catalyst as well as an ion-conducting polymer, wherein the ion-conducting polymers of each layer can be the same (see e.g. Paragraphs 0015, lines 11-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second electrode of Ogihara ’18 to comprise a cation conducting compound as the catalyst additive similar to the first electrode in the structure taught by Kuhl in order to provide the electrocatalyst anode with the same enhanced utilization efficiency from localization to the membrane described with the cathode ink coating of Ogihara ‘18.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara ’18 in view of Ma et al. (U.S. 2020/0220185), hereinafter Ma.
Regarding claim 23, Ogihara ’18 teaches all the elements of the assembly of claim 19 as stated above. Ogihara ’18 does not teach the ion exchange membrane being an anion exchange membrane, and the catalyst additive having at least one functional group selected from the group consisting of a pyridinium group, an imidazolium group, an amino group and an ammonium group. Ogihara ’18 does teach hydrogen formation being a side reaction of the CO2 reduction at the cathode (see e.g. Page 221, Col.2, Equations 1 and 2).
Ma teaches a system for electrolytic carbon oxide reduction (see e.g. Paragraph 0003) comprising a membrane electrode assembly including an cathode, a polymer electrolyte membrane and an anode (see e.g. Paragraph 0018, lines 1-8), wherein when the membrane is an anion exchange-only membrane and the cathode catalyst layer comprises an anion-conducting polymer, such as one comprising an imidazolium, amino or ammonium functional group, a high pH environment is generated that facilitates CO2 reduction by suppressing the hydrogen evolution parasitic reaction at the cathode (see e.g. Paragraph 0141, lines 1-8, and Paragraphs 0185-0187 and 0194-0195).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Ogihara ’18 to comprise an anion exchange membrane as the ion exchange membrane and an anion conducting polymer comprising an imidazolium, ammonium group or amino group as the catalyst additive as taught by Ma to generate a high pH environment that facilitates CO2 reduction by suppressing the hydrogen evolution parasitic reaction at the cathode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/M.S.J./Examiner, Art Unit 1795

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795